                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RYAN ANTHONY SHEARER,

                       Petitioner,

          v.                                      CAUSE NO. 3:17CV970-PPS/MGG

 WARDEN,

                      Respondent.

                                 OPINION AND ORDER

       Ryan Anthony Shearer, a prisoner without a lawyer, filed a petition under 28

U.S.C. § 2254 challenging his prison disciplinary case WCC 17-08-515. On September 5,

2017, a Disciplinary Hearing Officer found Shearer guilty of attempting to escape from

the prison in violation of Indiana Department of Correction (IDOC) policies A-108/111.

ECF 1 at 1. As a result, Shearer was sanctioned with the loss of 60 days earned credit

time and demoted in credit class. After reviewing the petition, I had some questions so

I ordered additional briefing from IDOC. In response, IDOC decided to throw in the

towel. It reconsidered Shearer’s case, reduced the charge against him to a C-366 offense

for being in an unauthorized area, returned the 60 days of earned credit time he

previously lost, and rescinded his demotion in credit class. ECF 16-2. The Warden has

now moved to dismiss Shearer’s petition on the basis that he did not suffer any loss

impacting the length of his sentence and is therefore not entitled to habeas corpus relief.

ECF 16 at 1-2, 17 at 1-2.
       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding if the discipline results in the lengthening of the duration of confinement.

Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because the disciplinary action

has not resulted in the lengthening of the duration of Shearer’s confinement, habeas

corpus relief is not available. Because there is no relief that he can obtain in this habeas

corpus proceeding, the petition will be denied.

       ACCORDINGLY:

       The Warden’s motion to dismiss (ECF 16) is GRANTED and Ryan Anthony

Shearer’s petition (ECF 1) is DENIED. The Clerk is directed to CLOSE the case.

       SO ORDERED on November 16, 2018.


                                                    /s/ Philip P. Simon
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
